UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2014 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission File No. 000-51033 MONDIAL VENTURES, INC. (Exact name of Registrant as specified in its charter) Nevada 27-4481914 (State or Other Jurisdiction of Incorporation or organization) (I.R.S. Employer Identification No.) 6564 Smoke Tree Lane Scottsdale, Arizona 85253 (Address of Principal Executive Offices) (480) 948-6581 (Registrant’s Telephone Number) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo£ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes £No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.: Large Accelerated Filer£ Accelerated Filer£ Non-Accelerated Filer£ Smaller Reporting CompanyT (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes£ No T State the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. As of May 16, 2014, the registrant had 23,182,295 shares of its $0.001 par value common stock issued and outstanding. There are100,000 shares of Series C preferred stock issued and outstanding, $0.001 par value for each of the Series of Preferred. MONDIAL VENTURES, INC. (A Development Stage Company) 10-Q September 30, 2013 TABLE OF CONTENTS PART I FINANCIAL INFORMATION Page ITEM 1 FINANCIAL STATEMENTS (UNAUDITED) CONDENSED CONSOLIDATED BALANCE SHEETS F - 1 CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS F - 2 CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS F - 3 NOTES TO THE UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS F - 4 ITEM 2 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. 1 ITEM 3 QUANTITATIVE AND QUALITATIVE ANALYSIS OF MARKET RISKS 3 ITEM 4(T) CONTROLS AND PROCEDURES 3 PART II OTHER INFORMATION 4 ITEM 1 LEGAL PROCEEDINGS 4 ITEM 1A RISK FACTORS. 4 ITEM 2 UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 4 ITEM 3 DEFAULTS UPON SENIOR SECURITIES 4 ITEM 4 (REMOVED AND RESERVED) 4 ITEM 5 OTHER INFORMATION 4 ITEM 6 EXHIBITS 5 MONDIAL VENTURES, INC. CONSOLIDATED BALANCE SHEETS AS OF MARCH 31, 2014 ANDDECEMBER31, 2013 March 31, December 31, Assets (Unaudited) Current assets: Cash Accounts receivable $ $ - Total current assets Other Assets: Fixed assets - net Proved oil and natural gas properties - net Deferred Financing Costs Total other assets Total assets $ $ Liabilities and shareholders’ deficit Current liabilities: Accounts payable and accrued expenses $ $ Accounts payable and accrued expenses – related parties Loans and notespayable Loans and notes payable – in default Advances and notes – related parties Convertible loans payable, net of discount of $117,479 and $137,742, respectively Convertible loans payable – related parties, net of discount of $2,891 and $6,590, respectively Convertible loan payable, net – in default Derivative liabilities Total current liabilities Long-term liabilities: Asset retirement obligation Total long-term liabilities Total Liabilities Stockholders’ equity (deficit) Preferred stock, $0.001 par value; 10,000,000 shares authorized, 100,000 shares issued and outstanding as of March 31,2014 and nil atDecember 31, 2013 - Common stock, $0.001 par value; 1,490,000,000 shares authorized,13,201,872 shares and 334,738 shares issued and outstanding at March 31, 2014 and December 31, 2013, respectively Additional paid–in capital Capital stock subscribed Non-controlling interest in subsidiaries - Accumulated other comprehensive income - Accumulated deficit Total shareholders’ equity (deficit) Total liabilities and stockholders’ equity (deficit) $ $ The accompanying notes are an integral part of these statements. F - 1 MONDIAL VENTURES, INC. CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED MARCH 31, 2, 2013 (UNAUDITED) For the three months ended March 31, Revenues: Gross revenues from oil and gas sales $ $ Well operating costs Gross margin General and administrative expenses: General and administration Total general and administration expenses Net loss from operations Other (income) and expenses: Interest expense Adjustment to ARO - Gain/loss on derivatives - Gain/loss on legal settlement - Gain/loss on transfer of assets - Gain/loss on settlement of debt Net loss before provision for income taxes Provision for income taxes - - Net (loss) before non-controlling interests $ $ Less: net (loss) attributable to non-controlling interest - Net (loss) $ $ Other comprehensive income (loss) Unrealized foreign currency translation (loss) - Less: other comprehensive income(loss) attributable to non-controlling interest - Net comprehensive (loss) $ $ Net loss per common share – basic and diluted $ $ Weighted average common shares outstanding – basic and diluted The accompanying notes are an integral part of these statements. F - 2 MONDIAL VENTURES, INC. UNAUDITED CONSOLIDATEDSTATEMENTS OF CASH FLOWS FOR THE THREE MONTHS ENDED MARCH 31, 2, 2013 (UNAUDITED) For the three months ended March 31, Operating activities Net loss $ ) $ ) Net loss attributable to non-controlling interests - Adjustments to reconcile net loss to net cash used in operating activities: Common shares issued for services - Preferred shares issued for services - Accretion of asset retirement obligation Adjustment to asset retirement obligation - Depreciation Depletion Amortization of debt discount Loss on debt conversion and settlement Change in fair value of derivative liability - Imputed interest - Loss on stock issued for legal settlement - Loss on transfer of assets - Changes in other operating assets and liabilities: Account receivables - Other assets Accounts payable and accrued expenses Accounts payable and accrued expenses related parties ) Net cash provided by (used in)operating activities ) Investing activities Cash received from transfer of non-controlling interest - Net cash provided by investing activities - Financing activities: Deferred financing costs ) Borrowings on debt - Borrowings on convertible debt Borrowings on non-convertible debt - Payment on debt - Net cash provided by financing activities Effect of exchange rate on cash - Net increase (decrease) in cashduring the period ) Cashbalance at beginning of period Cashbalance at end of period $ $ Supplemental disclosures of cash flow information: Interest paid during the year - - Non-cash activities: Conversion of debt rescinded during the period $ $ - Debt discount due to embedded derivative - Debt discount due to beneficial conversion feature - Shares issued for debt conversion and settlement Shares subscribed for settlement of debt Adjustment to derivative liabilities due to debt conversion - Effect of share exchange - Debt assumed from EGPI for oil and gas properties interest - The accompanying notes are an integral part of these statements. F - 3 MONDIAL VENTURES, INC. CONSOLIDATED STATEMENT OF CHANGES IN SHAREHOLDERS’ EQUITY (DEFICIT) FOR THE THREE MONTHS ENDED MARCH 31, 2014 (UNAUDITED) Series C Preferred Stock Common Stock Additional Paid-in Stock Accumulated Other Comprehensive Income Non- Controlling Total Stockholders’ Equity Shares Par Value Shares Par Value Capital Payable Deficit (loss) Interest (Deficit) Balance December 31, 2012 $
